              Case 3:21-cv-02557-TSH Document 15 Filed 07/12/21 Page 1 of 2



 1   DAVID L. ANDERSON (CSBN 149604)
     United States Attorney
 2   DEBORAH STACHEL (CSBN 230138)
     Regional Chief Counsel, Region IX
 3   MICHAEL K. MARRIOTT (CSBN 280890)
     Social Security Administration
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 977-8985
 6          Facsimile: (415) 744-0134
            Email: Michael.Marriott@ssa.gov
 7
     Attorneys for Defendant
 8
                                     UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10
11                                                       )
     DESTRY B. GIRARD,                                   )   CIVIL NO. 3:21-cv-02557-TSH
12                                                       )
            Plaintiff,                                   )   PROPOSED ORDER AND FIRST
13                                                       )
            vs.                                          )   MOTION FOR EXTENSION OF TIME
14                                                       )   TO FILE THE ELECTRONIC
     KILOLO KIJAKAZI1,                                   )   CERTIFIED ADMINISTRATIVE
15                                                       )   RECORD AND ANSWER TO
     Acting Commissioner of Social Security,             )   PLAINTIFF’S COMPLAINT
16                                                       )
            Defendant.                                   )
17
18
19          Defendant, Andrew Saul, Commissioner of Social Security (the “Commissioner”), by and

20   through his undersigned attorneys, hereby moves for a first 60-day extension of time to file Defendant’s

21   Electronic Certified Administrative Record and Answer to Plaintiff’s Complaint. Defendant’s
     Electronic Certified Administrative Record and Answer to Plaintiff’s Complaint are due to be filed by
22
     July 12, 2021.
23
            In light of the global COVID-19 pandemic, SSA has taken the unprecedented step of suspending
24
25
     1
      Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule
26
     25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted, therefore, for
27   Andrew Saul as the defendant in this suit. No further action need be taken to continue this suit by reason
     of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
28
                                                        1
              Case 3:21-cv-02557-TSH Document 15 Filed 07/12/21 Page 2 of 2



 1
     in-office services to the public: https://www.ssa.gov/coronavirus/. For purposes of this particular case,
 2
     the public health emergency pandemic has significantly impacted operations in the Social Security
 3
     Administration’s Office of Appellate Operations (OAO) in Falls Church, Virginia. That office is
 4
     responsible for physically producing the administrative record that is required to adjudicate the case
 5
     under Sections 205(g) and (h) of the Social Security Act, 42 U.S.C. § 405(g) and (h). See SSA Program
 6
     Operations Manual System GN 03106.025.
 7
            At the end of January, OAO had more than 11,100 new court cases waiting to be processed.
 8   Although overall the timeframe for delivering an administrative record has improved, the backlog,
 9   prioritizing aged cases, and contractor capacity continue to cause some delays. The agency now,
10   between vendors and in-house efforts, is able to produce more than 700 transcripts on an average work
11   week. Prior to the COVID-19 pandemic, the agency averaged 300-400 hearing transcripts per week.
12          Given the volume of pending cases and the continued constraints, Defendant requests a first
13   extension in which to respond to the Complaint until September 10, 2021. On July 12, 2021, Defendant
14   contacted Plaintiff’s counsel about this extension request and Plaintiff’s counsel does not oppose the
15   extension.
16
17                                                Respectfully submitted,

18
     Dated: July 12, 2021                         DAVID L. ANDERSON
19                                                United States Attorney
20
                                           By:    /s/ Michael K. Marriott
21                                                Special Assistant United States Attorney
                                                  Attorneys for Defendant
22
23
            The motion is GRANTED. All related deadlines are adjusted accordingly.
24          IT IS SO ORDERED.

25            July 12, 2021
     DATE: ________________________               __________________________________
                                                  HON. THOMAS S. HIXSON
26
                                                  UNITED STATES MAGISTRATE JUDGE
27
28
                                                        2
